Opinion issued October 27, 2015




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                          ————————————
                             NO. 01-15-00372-CV
                          ———————————
                   LU SHANNON SORGMAN, Appellant
                                      V.
   JASON MUSICK & STEVEN PRATER DBA CAPITAL CITY REAL
               ESTATE INVESTMENT, Appellees



               On Appeal from the County Court at Law No. 2
                           Travis County, Texas
                  Trial Court Case No. C-1-CV-15-002112



                         MEMORANDUM OPINION

      Appellant, Lu Shannon Sorgman, has failed to timely file a brief. See TEX.

R. APP. P. 38.6(a) (governing time to file brief), 38.8(a) (governing failure of

appellant to file brief). After being notified that this appeal was subject to
dismissal, appellant did not adequately respond. See TEX. R. APP. P. 42.3(b)

(allowing involuntary dismissal of case).

      We dismiss the appeal for want of prosecution for failure to timely file a

brief. We dismiss any pending motions as moot.



                                 PER CURIAM


Panel consists of Justices Jennings, Higley, and Brown.




                                            2